DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 12, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et. al. (US 2020/0288482 A1) in view of Yang et. al. (US 2017/0318563 A1).
The disclosure of Yi finds support at US 62/476,620 Pages 21-24
Regarding Claim 1, Yi discloses a communication method (Fig. 8 Para 283-284), comprising:
determining, by a terminal device, that a plurality of bandwidth parts (BPs) are activated (Para 273 “As different subband may be equipped with different slot structure and/or numerology” Para 284 “Also, if a UE can access multiple subbands”  The “User Equipment (UE)” corresponds to a terminal device.  A UE that can access multiple Fig. 8 NR Carrier X Para 283),
the plurality of BPs comprise a first bandwidth part (BP) and a second BP (Para 283 “multiple subbands” correspond to at least a first and second BP), a first common search space (CSS) is configured in the first BP (Para 284 “when GCCC is transmitted separately per subband”  The “Group CSS” corresponds to CSS.  There may be one in each subband), and
detecting, by the terminal device, only a second CSS when the second CSS is configured in the second BP (Para 273 284 “if a UE can access multiple subbands, one of CSS may be configured to the UE as the primary search space… when GCCC is transmitted separately per subband, and a UE which can access more than one subband may listen only one CSS.”  When the CSS is transmitted in multiple BPs, the terminal may be configured to detect the CSS in only one of BPs.)
Yang discloses something Yi does not explicitly disclose: common downlink control information (DCI) is configured in the common CSS (Para 4 “The common search space may carry the common downlink control information (DCI) that is broadcasted to all UEs or a group of UEs”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to determine, by a terminal device, that a plurality of BPs are activated, wherein the plurality of BPs are in a same carrier, the plurality of BPs comprise a BP and a second BP, a first CSS is configured in the first BP, and common DCI is configured in the first CSS; and detect, by the terminal device, the common DCI only in Para 2).
The examiner note that Yang also discloses determining, by a terminal device, that a plurality of subbands are activated (Abstract “each UE may be configured to monitor one or more of the sub-bands for its downlink control channel”)
Regarding Claim 3, Yi discloses when the second CSS is configured in the second BP, receiving, by the terminal device, first indication information from a network device, wherein the first indication information is used to instruct the terminal device to detect the common DCI in the second CSS (Para 276 284 “one of CSS may be configured to the UE as the primary search space” Para 290 “CSS, particularly CSS where a UE monitors GCCC…may be configured by MIB/SIB or UE-specific signaling when reconfiguration of subband occurs”  The Master Information Block (MIB) / System Information Block (SIB) and “UE-specific signaling” are indication information transmitted from the network device to the terminal device.  When the CSS is transmitted in multiple BPs, the terminal may be configured to detect the CSS in only one of BPs)
Regarding Claim 4, Yi discloses when the second CSS is configured in the second BP. receiving, by the terminal device, a measurement reference signal in the second BP (Para 282 “In each subband, synchronization signals for cell detection and necessary RS transmission for measurement may be transmitted” where RS stands for Reference Signal)
Regarding Claim 6, Yi discloses receiving, by the terminal device, a system information block (SIB) from a network device, and determining, by the terminal device based on the SIB, the first BP or the second BP configured by the network device for the terminal device (Para 282 “The bandwidth partitioning or subband formation may be propagated by PBCH and/or SIB”)
Regarding Claim 8, Yi discloses a communication method (Fig. 8 Para 283-284), comprising:
activating, by a network device, a plurality of bandwidth parts (BPs) for a terminal device (Para 284), wherein the plurality of BPs are in a same carrier (Fig. 8 NR Carrier X Para 283),
the plurality of BPs comprise a first bandwidth part (BP) and a second BP (Para 283), a first common search space (CSS) is configured in the first BP (Para 284); and
sending, by the network device, first indication information to the terminal device when the network device configures a second CSS for the second BP, wherein the first indication information is used to instruct the terminal device to detect only the second CSS (Para 273 276 284 “one of CSS may be configured to the UE as the primary search space” Para 290 “CSS, particularly CSS where a UE monitors GCCC…may be configured by MIB/SIB or UE-specific signaling when reconfiguration of subband occurs”  The Master Information Block (MIB) / System Information Block (SIB) and “UE-specific signaling” are indication information transmitted from the network device to the terminal device.  When the CSS is transmitted in multiple BPs, the terminal may be configured to detect the CSS in only one of BPs.)
Para 4)
Regarding Claim 10, the combination of Yi and Yang disclose claim 10 as explained in claims 4 and 8.
Regarding Claim 12, the combination of Yi and Yang disclose claim 12 as explained in claims 6 and 8.
Regarding Claim 13, the combination of Yi and Yang disclose claim 12 as explained in claims 7 and 8.
Regarding Claim 14, Yang discloses a terminal device (Fig. 4 Para 58), comprising:
a processor (Fig. 4 404 Processor Para 59): and
a memory (Fig.4 406 Computer-Readable Medium Para 59) configured to store computer readable instructions that, when executed, cause the processor (Para 62):
and common downlink control information (DCI) is configured in the common CSS (Para 4)
Yi discloses determine that a plurality of bandwidth parts (BPs) are activated (Para 284), wherein the plurality of BPs are in a same carrier (Fig. 8 NR Carrier X Para 283),
the plurality of BPs comprise a first bandwidth part (BP) and a second BP (Para 283), a first common search space (CSS) is configured in the first BP (Para 284); and detect only a second CSS when the second CSS is configured in the second BP (Para 273 284)
Regarding Claim 16, the combination of Yi and Yang disclose claim 16 as explained in claims 3 and 14.
Regarding Claim 17, the combination of Yi and Yang disclose claim 16 as explained in claims 4 and 14.
Regarding Claim 19, the combination of Yi and Yang disclose claim 16 as explained in claims 6 and 14.
Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et. al. (US 2020/0288482 A1) in view of Yang et. al. (US 2017/0318563 A1) and in further view of Lin et. al. (US 2018/0049169 A1)
The disclosure of Agiwal finds support at US 62/374,354 Page 59
Regarding Claim 5, the combination of Yi and Yang discloses the communication method of claim 1.
Lin discloses something neither Yi nor Yang explicitly discloses: receiving, by a terminal device, a master information block (MIB) from a network device, and determining, by the terminal device based on the MIB, a bandwidth part configured by the network device for the terminal device (Para 504 “In another embodiment, MIB would indicate a first bandwidth partition of a numerology”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive, by the terminal device, a master information block (MIB) from a network device, and determining, by the terminal device based on the MIB, the first BP configured by the network device for the terminal device; or determine, by the terminal device based on predefined information, the first BP configured by the network device Para 504).
Regarding Claim 11, the combination of Yi, Yang and Lin discloses claim 11 as explained in claims 5 and 8.
Regarding Claim 18, the combination of Yi, Yang and Lin discloses claim 18 as explained in claims 5 and 14.
Claim 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et. al. (US 2020/0288482 A1) in view of Yang et. al. (US 2017/0318563 A1) and in further view of Harada et. al. (US 2020/0145961 A1).
Regarding Claim 7, the combination of Yi and Yang discloses the communication method of claim 1.
Harada discloses something neither Yi nor Yang explicitly discloses: a DCI used to schedule a system information block (SIB) (Para 56 “DCI to schedule SIBs indicates the location of the PDSCH that contains the SIBs”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the common DCI top comprise a DCI used to schedule the-a system information block (SIB).  The motivation is to indicate the location of the SIBs as taught by Harada (Para 56).
Regarding Claim 13, the combination of Yi, Yang and Harada discloses claim 13 as explained in claims 7 and 8.
Regarding Claim 20, the combination of Yi, Yang and Harada discloses claim 20 as explained in claims 7 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                    /MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463